Citation Nr: 0519696	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, anxiety, depression, and 
nervousness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bipolar disorder, to 
include anxiety, depression, and nervousness.  While the 
veteran indicated on his July 2003 VA Form 9 that he wished 
to have a hearing before a Member of the Board, he withdrew 
that request in writing in September 2003. 


FINDINGS OF FACT

There is no medical evidence of any complaints, treatment, or 
diagnosis of a psychiatric disorder in service or within one 
year after the veteran's separation from service, nor is 
there probative evidence of a nexus between the veteran's 
currently manifested psychiatric disorder first identified 
many years after service (currently diagnosed as a bipolar 
disorder) and his period of active military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder (claimed as bipolar 
disorder, anxiety, depression, and nervousness) was not 
incurred in or aggravated during service, nor was it 
manifested within any applicable presumption period after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. § 
7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2003 letter, prior to the initial RO decision on 
appeal, the RO advised the veteran of the VCAA and its effect 
on his claim, broadly identified as entitlement to service 
connection for a nervous condition.  In addition, the veteran 
was advised, by virtue of a detailed July 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
May 2003 letter and the SOC issued by the RO clarified what 
evidence would be required to establish service connection 
for the claimed disorder.  Further, the claims file reflects 
that the SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  While the veteran's 
representative asserts that VA should have inquired as to 
whether there were any possible records of psychiatric 
treatment between 1998 and 2001 that could be obtained and 
added to the claims file, the Board notes that the veteran 
has not indicated that he was treated for psychiatric 
problems during this time, nor has anyone indicated that any 
records of treatment during this period would somehow link 
the veteran's claimed disorder to his period of service some 
30 years earlier.  Likewise, the Board notes that, the while 
the record indicates the veteran was hospitalized for 
psychiatric problems in 1993, and apparently treated for such 
from 1992 through 1995, records of that treatment have not 
been alleged to link his problems to service, and likely 
document little more than the veteran's recent, ongoing 
treatment.  Therefore, they would not be pertinent to the 
issue of service connection.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The report of a July 1963 medical examination, apparently in 
conjunction with duty in the Air Force Reserve, contains a 
clinical evaluation showing that the veteran was 
psychiatrically normal.  The veteran reported a history of 
depression and excessive worry, on an associated report of 
medical history.  A physician's followup notes indicate 
"chronic anxiety causes depression, "with no further 
elaboration or findings.

Clinical evaluation on the report of the veteran's September 
1964 active duty entrance examination indicates that he was 
psychiatrically normal.  On the associated report of medical 
history, the veteran checked "no" as to his having had a 
history of depression or excessive worry and nervous trouble 
of any sort.  Current review of the veteran's service medical 
records (SMRs) reveals no complaints, findings, or 
manifestations indicative of psychiatric problems.  Service 
personnel records from the veteran's period of active duty 
also show no indication of psychiatric problems.  Clinical 
evaluation shown on the July 1968 examination report prior to 
separation from service is entirely normal.  The veteran 
reported no history of depression or excessive worry and 
nervous trouble of any sort on his associated report of 
medical history at that time.

In a February 1995 letter, Dr. FJP indicated that the veteran 
worked as an operations research analyst with the Department 
of he Army until his retirement in February 1995.  He 
reported that the veteran presented psychiatrically with a 
long history of a mood disorder from as far back as 1976.  In 
1992, he had entered treatment with a psychiatrist, HHB, MD.  
He later decompensated and was admitted to a psychiatric 
facility from February 5-19, 1993.  During his 
hospitalization, the veteran cycled from acute depression to 
hypomania.  It was determined that the veteran had bipolar 
affective disorder, and he was treated with Tegretol.  After 
discharge from the hospital, the veteran was reportedly 
treated by another psychiatrist, EFH, MD.  Dr. FJP further 
stated that he initially saw the veteran in October 1994, 
when he had legal problems associated with alleged bank 
fraud.  Dr. FJP stated that he accepted the working diagnosis 
of bipolar disorder, and continued with a course of weekly 
psychotherapy sessions and Tegretol.    

In July 1997, the veteran submitted a claim for service 
connection for bipolar affective disorder.  On the claim 
form, VA Form 21-526, he identified no treating health care 
providers during service or since service.  He did, however, 
submit a form at that time, VA Form 21-4142, authorizing 
release of medical records from Dr. DC, noting treatment from 
July 1995 to the present. 

Records from Dr. DC show treatment from 1995 (when the 
veteran was referred by Dr. FJP) through January 1998.  Dr. 
DC noted a history of bipolar disorder.  He reported that the 
veteran had been hospitalized in 1993 and prescribed 
Tegretol.  He stated that the veteran had been placed on 
probation for bank fraud, became deeply depressed, and 
started to see a doctor.  Other than providing that history, 
the records from Dr. DC for this period speak only to the 
veteran's ongoing treatment for psychiatric problems and 
difficulties in his life.    

Medical records from the Family Clinic dating from August 
through December 2001 document treatment for physical 
problems including high blood pressure, skin problems, and 
the residuals of a motor vehicle accident.  

In a letter dated in July 2002, the veteran's mother 
indicated that the veteran was normal prior to his entry into 
the Air Force, and was a completely changed individual upon 
returning.   

In January 2003, VA received a claim from the veteran 
requesting service connection for a bipolar disorder, 
anxiety, depression, and nerves.  In boxes for identifying 
treating physicians and health care providers, the veteran 
wrote "see attached".  In an associated statement, also 
date-stamped in January 2003, the veteran detailed events 
during service which he thought might have contributed to his 
mental state.  The veteran described working for an anti-
semitic superior officer who wrote unfair and false comments 
on his evaluation reports.  He also stated that, six months 
after he left the Da Nang Airbase in Vietnam, the airbase's 
dormitory was destroyed by the Vietnamese.

In March 2003, VA sent the veteran a duty-to-assist letter, 
as discussed in the Introduction, above.  The veteran was 
told that he should specifically indicate whether he wished 
to apply for service connection for post-traumatic stress 
disorder, and provided him with a detailed PTSD questionnaire 
to elicit information as to stressors and current 
symptomatology.  The veteran has not followed up, to date, 
with a PTSD claim.  

On his July 2003 VA Form 9, the veteran indicated that he 
believed the mental problems of bipolar disorder with 
anxiety, depression, and nervousness should be considered 
service connected.

In a June 2005 statement, the veteran's service 
representative asserted that the veteran had been treated for 
gonorrhea in service, and that this was evidence that the 
veteran made poor decisions due to a bipolar disorder during 
service.  With the statement, the representative included a 
report (printed from an Internet source) which essentially 
indicates that persons with bipolar disorder tend to incur a 
greater number of sexually transmitted diseases, from the 
poor choices they make during their manic states.

III.  Law and Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic disorders, including psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease(s) 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112,  1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the instant case, the 
Board finds that, while it does appear clear that the veteran 
has a current psychiatric problem, there is absolutely no 
competent medical evidence indicating that a currently 
claimed disorder is etiologically related to service.  
Moreover, careful revierw of the evidentiary record shows 
that neither the veteran nor his representative has asserted 
that any such evidence exists and/or identified a source from 
which such evidence could be obtained.  Therefore, as is 
explained below, the claim must be denied.    

The veteran's SMRs are devoid of any evidence indicating that 
a psychiatric problem began or was aggravated during service.  
Upon separation from service in September 1968, the veteran 
was evaluated as psychiatrically normal.  From the time of 
separation in 1968 until the early 1990s, an interval of over 
20 years, there is no evidence showing any complaints or 
findings indicative of a psychiatric problem.  In addition, 
as noted above, there is no indication in the record that any 
medical records exist elsewhere that would show psychiatric 
treatment or psychiatric symptoms during that lengthy time 
period.

What the medical records on file do show is that the veteran 
had psychiatric treatment beginning 1992, with a diagnosis of 
bipolar disorder beginning in 1993.  No competent medical 
evidence has been presented to show a causal nexus between 
these psychiatric problems first shown in the early 1990s 
(which are not disputed) and the veteran's period of service 
more than 20 years earlier.  The only link between service 
and the veteran's psychiatric problems is provided in 
statements from the veteran, his mother, and his 
representative.  In cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, lay statements alone are not sufficient to 
establish a claim for service connection.  See Espiritu, 
supra.  These statements have been considered, but as 
previously noted, they are not competent to testify as to 
medical diagnosis or causation.

The Board has considered the February 1995 statement by Dr. 
FJP indicating that the veteran had "a long history of a 
mood disorder from as far back as 1976".  Such a statement 
constitutes only a repetition of a history provided by the 
veteran, and is not supported by any reference to medical 
records.  The Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical documentation or analysis, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 405 (1995).  Moreover, even if the statement were 
soundly based on medical evidence, it must be pointed out 
that the physician still did not date the veteran's problems 
back to 1968 (when he left service), or to his first post-
service year, and he did not conclude that the current 
psychiatric disorder was of service onset or was otherwise 
related thereto.  

The Board has considered the argument from the veteran's 
representative to the effect that the veteran's in-service 
case of gonorrhea was evidence that the veteran made poor 
decisions during service, and that the poor decisions were 
evidence that he had bipolar disorder at that time.  With all 
due respect, such a conclusion does not logically follow, and 
assumes facts not supported in the record.  Moreover, it 
constitutes a medical nexus opinion, which must be provided 
by a qualified professional person.

With no competent medical evidence indicating that the 
veteran has a current psychiatric disorder which is 
etiologically linked to his period of active military 
service, the claim for service connection must be denied.  
See Hickson, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, anxiety, depression, and 
nervousness, is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


